Citation Nr: 1412970	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-37 914	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Michael L. Shea, Attorney



ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1987 to December 1987, November 1990 to May 1991 and August 1991 to March 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a videoconference hearing before the Board in March 2014; at his attorney's request (on his behalf), the hearing was cancelled (it was indicated that the Veteran instead wished to appeal another issue-one in which the Board does not yet have jurisdiction).


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in this matter, the Board received written notification from the Veteran's attorney (on his behalf) that he would not be appealing the issue of service connection for PTSD; there is no question of fact or law in the matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the appellant's expression of intent to withdraw his appeal in the matter of service connection for PTSD, further discussion of the impact of the VCAA on this matter is not necessary.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his attorney, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


